Howk, J.
The appellee commenced this suit before a justice of the peace of Jay county, by filing its complaint in thirty-six paragraphs against the appellant, Bosworth. In each of these paragraphs the appellee sought to recover of the appellant the statutory penalty imposed in and by section 3644, R. S. 1881, for the use of its road by him without paying his legal toll, and with intent to defraud the appellee. The trial of the cause before the justice resulted in a finding and judgment for the appellee, from which judgment Bosworth appealed to the circuit court of the county. There the cause was tried by the court, and, at the request of the parties, the court m'ade a special finding of the facts, and thereon stated, as its conclusion of law, that the appellee ought to recover of. the appellant ten several penalties, of $3 each, amounting in the aggregate to the sum of $30, and rendered judgment accordingly. From this judgment Bosworth has appealed to this court, and has here assigned as error that the trial court erred in its conclusion of law.
The appellee, however, has interposed its written motion to dismiss this appeal, for the following reason : “ This cause having been commenced before a justice of the peace, and the amount in controversy, exclusive of interest and costs, being *176only $30, this court has no jurisdiction to hear, try or determine the cause.”
Filed March 31, 1885.
For the reason given appellee’s motion must be sustained, and this appeal must be dismissed. Under the provisions of section 632, R. S. 1881, no appeal will lie to the Supreme Court from any judgment of a circuit court or sujjerior court, in any action'originating before a justice of the peace or mayor of a city “ where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars; ” unless such action is one “ involving the validity of an ordinance passed by an incorjiorated town or city.” It is manifest from what we have said in relation to appellee’s complaint that this action does not involve the validity of any ordinance passed by any incorporated town or city. It originated, as we have seen, before a justice of the peace, and, as the appellee is content with the judgment for $30 it recovered in the circuit court, it is clear that the amount in controversy, exclusive of interest and costs, does not exceed $50. It follows that this appeal is not authorized by the statute. Painter v. Guirl, 71 Ind. 240; Wagner v. Kastner, 79 Ind. 162; Louisville, etc., R. W. Co. v. Coyle, 85 Ind. 516; Winship v. Block, 96 Ind. 446.
This appeal is dismissed, at appellant’s costs.